 



Exhibit 10.9
CCE SPINCO, INC.
2005 STOCK INCENTIVE PLAN
FORM OF
RESTRICTED STOCK AWARD AGREEMENT
     THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), made as of the ___
day of ___, 20___ (the “Grant Date”) by and between CCE Spinco, Inc., a Delaware
corporation (the “Company”), and ___(the “Grantee”), evidences the grant by the
Company of an award of restricted stock (the “Award”) to the Grantee on such
date and the Grantee’s acceptance of the Award in accordance with the provisions
of the CCE Spinco, Inc. 2005 Stock Incentive Plan (the “Plan”). The Company and
the Grantee agree as follows:
     1. Basis for Award. This Award is made under the Plan pursuant to Section 8
thereof for service rendered or to be rendered to the Company by the Grantee,
subject to all of the terms and conditions of this Agreement, including, without
limitation, Section 4(b) hereof.
     2. Stock Awarded.
          (a) The Company hereby awards to the Grantee, in the aggregate, shares
of Restricted Stock (the “Restricted Stock”) which shall be subject to the
restrictions and conditions set forth in the Plan and in this Agreement.
          (b) Shares of Restricted Stock shall be evidenced by book-entry
registration with the Company’s transfer agent, subject to such stop-transfer
orders and other terms deemed appropriate by the Compensation Committee of the
Company’s Board of Directors (the “Committee”) to reflect the restrictions
applicable to such Award. Notwithstanding the foregoing, if any certificate is
issued in respect of shares of Restricted Stock at the sole discretion of the
Committee, such certificate shall be registered in the name of Grantee and shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such award, substantially in the following form:
“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE COMMON STOCK REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) CONTAINED IN THE
RESTRICTED STOCK AWARD AGREEMENT DATED AS OF ___, 20___, ENTERED INTO BETWEEN
THE REGISTERED OWNER AND CCE SPINCO, INC.”
If a certificate is issued with respect to the Restricted Stock, the Committee
may require that the certificate evidencing such shares be held in custody by
the Company until the restrictions thereon shall have lapsed and that the
Grantee deliver a stock power, endorsed in blank, relating to the Shares covered
by such Award. At the expiration of the restrictions, the Company shall instruct
the transfer agent to release the shares from the restrictions applicable to
such Award, subject to the terms of the Plan and applicable law or, in the event
that a certificate has been

 



--------------------------------------------------------------------------------



 



issued, redeliver to the Grantee (or his legal representative, beneficiary or
heir) share certificates for the Shares deposited with it without any legend
except as otherwise provided by the Plan, this Agreement or applicable law.
During the period that the Grantee holds the shares of Restricted Stock, the
Grantee shall have the right to receive dividends on and to vote the Restricted
Stock while it is subject to restriction; provided, however, that shares of
Common Stock distributed in connection with a stock split or stock dividend, and
other property distributed as a dividend, with respect to the Restricted Stock
shall be subject to the transfer and forfeiture restrictions to the same extent
as the Restricted Stock. If the Award is forfeited in whole or in part, the
Grantee will assign, transfer, and deliver any evidence of the shares of
Restricted Stock to the Company and cooperate with the Company to reflect such
forfeiture.
          (c) In addition to the forfeiture restrictions set forth herein, prior
to vesting as provided in Sections 3 and 4(a) of this Agreement, the shares of
Restricted Stock may not be sold, assigned, transferred, hypothecated, pledged
or otherwise alienated (collectively a “Transfer”) by the Grantee and any such
Transfer or attempted Transfer, whether voluntary or involuntary, and if
involuntary whether by process of law in any civil or criminal suit, action or
proceeding, whether in the nature of an insolvency or bankruptcy proceeding or
otherwise, shall be void and of no effect.
     3. Vesting. Except as otherwise provided in this Agreement, the
restrictions described in Section 2 of this Agreement will lapse with respect to
25% of the Restricted Stock on the third anniversary of the Grant Date and as to
an additional 25% of the Restricted Stock on the fourth anniversary of the Grant
Date and as to an additional 50% of the Restricted Stock on the fifth
anniversary of the Grant Date (each a “Vesting Date”); provided, that, the
Grantee is still employed or performing services for the Company on each such
Vesting Date. In the event of the Grantee’s termination of employment or service
prior to the date that all of the Restricted Stock is vested, except as
otherwise provided in this Agreement, all Restricted Stock still subject to
restriction shall be forfeited.
          (a) If the Grantee’s termination of employment or service is due to
death and such death occurs prior to the date that all of the Restricted Stock
is vested, all restrictions will lapse with respect to 100% of the Restricted
Stock still subject to restriction on the date of death.
          (b) If the Grantee’s termination of employment or service is due to
Disability (as defined herein) or Retirement (as defined herein) and such
Disability or Retirement, as the case may be, occurs prior to the date that all
of the Restricted Stock is vested, the Grantee shall be treated, for purposes of
this Agreement only, as if his/her employment or service continued with the
Company until the date that all restrictions on the Restricted Stock have lapsed
(the “Extension Period”) and such Restricted Stock will vest in accordance with
the schedule set forth herein; provided, that, if the Grantee dies during the
Extension Period and the Restricted Stock has not been forfeited in accordance
with Section 4(b), all restrictions will lapse with respect to 100% of the
Restricted Stock still subject to restriction on the date of death. “Disability”
shall mean (i) if the Grantee’s employment with the Company is subject to the
terms of an employment or other service agreement between such Grantee and the
Company, which agreement includes a definition of “Disability”, the term
“Disability” shall have the meaning set forth in such agreement during the
period that such agreement remains in effect; and (ii) in all other cases, the
term “Disability” shall mean a physical or mental infirmity which impairs the

2



--------------------------------------------------------------------------------



 



Grantee’s ability to perform substantially his or her duties for a period of one
hundred eighty (180) consecutive days. “Retirement” shall mean the Grantee’s
resignation from the Company on or after the date on which the sum of his/her
(i) full years of age (measured as of his/her last birthday preceding the date
of termination of employment or service) and (ii) full years of service with the
Company (or any parent or subsidiary) measured from his date of hire (or
re-hire, if later), is equal at least seventy (70); provided, that, the Grantee
must have attained at least the age of sixty (60) and completed at least five
(5) full years of service with the Company (or any parent or subsidiary) prior
to the date of his/her resignation. Any disputes relating to whether the Grantee
is eligible for Retirement under this Agreement, including, without limitation,
his years’ of service, shall be settled by the Committee in its sole discretion.
          (c) If the Grantee’s termination of employment or service is for any
other reason and such termination occurs prior to the date that all of the
Restricted Stock is vested, the Restricted Stock still subject to restriction
shall automatically be forfeited upon such cessation of employment or services.
          (d) The term “Company” as used in this Agreement with reference to
employment or service of the Grantee shall include the Company and its parent
and subsidiaries, as appropriate.
     4. Special Rules.
          (a) Change in Control. In the event of a Change in Control, the
restrictions described in Sections 2 and 3 of this Agreement will lapse with
respect to 100% of the Restricted Stock still subject to restriction. For the
purposes hereof, the term “Change in Control” shall mean a transaction or series
of transactions which constitutes an “exchange transaction” within the meaning
of the Plan or such other event involving a change in ownership or control of
the business or assets of the Company as the Board, acting in its discretion,
may determine.
          (b) Forfeiture.
               (i) Notwithstanding the provisions of Section 3 of this Agreement
and any other provision of this Agreement or the Plan to the contrary, if it is
determined by the Committee that prior to the date that all of the Restricted
Stock is vested (whether or not during the Extension Period), the Grantee
engaged (or is engaging in) any activity that is harmful to the business or
reputation of the Company (or any parent or subsidiary), including, without
limitation, any “Competitive Activity” (as defined below) or conduct prejudicial
to or in conflict with the Company (or any parent or subsidiary) or any material
breach of a contractual obligation to the Company (or any parent or subsidiary)
(collectively, “Prohibited Acts”), then, upon such determination by the
Committee, all Restricted Stock granted to the Grantee under this Agreement
which is still subject to restriction shall be cancelled and forfeited.
               (ii) Notwithstanding any other provision of this Agreement or the
Plan to the contrary, if it is determined by the Committee that the Grantee
engaged (or is engaging in) any Prohibited Act where such Prohibited Act
occurred or is occurring within the one (1) year period immediately following
the vesting of any Restricted Stock under this Agreement (including, without
limitation, vesting that occurs by application of Section 3(b) of this

3



--------------------------------------------------------------------------------



 



Agreement), the Grantee agrees that he/she will repay to the Company any gain
realized on the vesting of such Restricted Stock (such gain to be valued as of
the relevant Vesting Date(s) based on the Fair Market Value of the Restricted
Stock on the relevant Vesting Date(s) over the purchase price paid, if any, of
such stock). Such repayment obligation will be effective as of the date
specified by the Committee. Any repayment obligation must be satisfied in cash
or, if permitted in the sole discretion of the Committee, in shares of Common
Stock having a Fair Market Value equal the value of the Restricted Stock on the
relevant Vesting Date(s). The Company is specifically authorized to off-set and
deduct from any other payments, if any, including, without limitation, wages,
salary or bonus, that it may own the Grantee to secure the repayment obligations
herein contained.
               (iii) The determination of whether the Grantee has engaged in a
Prohibited Act shall be determined by the Committee in good faith and in its
sole discretion.
               (iv) The provisions of this Section 4(b) shall have no effect
following a Change in Control.
               (v) For purposes of this Agreement, the term “Competitive
Activity” shall mean the Grantee, without the prior written permission of the
Committee, any where in the world where the Company (or any parent or
subsidiary) engages in business, directly or indirectly, (A) entering into the
employ of or rendering any services to any person, entity or organization
engaged in a business which is directly or indirectly related to the businesses
of the Company or any parent or subsidiary (“Competitive Business”) or
(B) becoming associated with or interested in any Competitive Business as an
individual, partner, shareholder, creditor, director, officer, principal, agent,
employee, trustee, consultant, advisor or in any other relationship or capacity
other than ownership of passive investments not exceeding 1% of the vote or
value of such Competitive Business.
     5. Compliance with Laws and Exchange Requirements. The issuance and
transfer of any shares of Common Stock shall be subject to compliance by the
Company and the Grantee with all applicable requirements of securities laws and
with all applicable requirements of any stock exchange on which the shares may
be listed at the time of such issuance or transfer. The Grantee understands that
the Company is under no obligation to register or qualify the shares of Common
Stock with the Securities and Exchange Commission, any state securities
commission or any stock exchange to effect such compliance.
     6. Tax Withholding.
          (a) The Grantee agrees that, subject to clause 6(b) below, no later
than the date as of which the restrictions on the Restricted Stock shall lapse
with respect to all or any of the Restricted Stock covered by this Agreement,
the Grantee shall pay to the Company (in cash or to the extent permitted by the
Committee in its sole discretion, shares of Common Stock held by the Grantee
whose Fair Market Value is equal to the amount of the Grantee’s tax withholding
liability) any federal, state or local taxes of any kind required by law to be
withheld, if any, with respect to the Restricted Stock for which the
restrictions shall lapse. The Company or its subsidiaries shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Grantee any federal, state or local taxes of any kind
required by

4



--------------------------------------------------------------------------------



 



law to be withheld with respect to the shares of Restricted Stock. The Company
may refuse to instruct the transfer agent to release the shares of Common Stock
or redeliver share certificates if the Grantee fails to comply with any
withholding obligation.
          (b) If the Grantee properly elects, within thirty (30) days of the
Grant Date, to include in gross income for federal income tax purposes an amount
equal to the Fair Market Value as of the Grant Date of the Restricted Stock
granted hereunder pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended, the Grantee shall pay to the Company, or make other
arrangements satisfactory to the Committee to pay to the Company, any federal,
state or local taxes required to be withheld with respect to such shares. If the
Grantee fails to make such payments, the Company or its affiliates shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Grantee any federal, state or local taxes of any kind
required by law to be withheld with respect to such Shares. The Company may
refuse to instruct the transfer agent to release the shares or redeliver share
certificates if Grantee fails to comply with any withholding obligation.
     7. Limitation of Rights. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to the continuation of his employment or
service with the Company, or interfere in any way with the right of the Company
at any time to terminate such employment or other service or to increase or
decrease, or otherwise adjust, the compensation and/or other terms and
conditions of the Grantee’s employment or other service.
     8. Representations and Warranties of Grantee. The Grantee represents and
warrants to the Company that:
          (a) Agrees to Terms of the Plan. The Grantee has received a copy of
the Plan and the Prospectus prepared pursuant to the Form S-8 Registration
Statement relating to the Plan and has read and understands the terms of the
Plan, this Agreement and the Prospectus, and agrees to be bound by their terms
and conditions. The Grantee acknowledges that there may be adverse tax
consequences upon the vesting of Restricted Stock or disposition of the Shares
once vested, and that the Grantee should consult a tax adviser prior to such
time.
          (b) Cooperation. The Grantee agrees to sign such additional
documentation as may reasonably be required from time to time by the Company.
     9. Incorporation of Plan by Reference. The Award is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
the Award shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this Agreement and its
interpretations and determinations shall be conclusive and binding on the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control. All capitalized terms not
defined herein shall have the meaning ascribed to them as set forth in the Plan.

5



--------------------------------------------------------------------------------



 



     10. Governing Law. This Agreement and the rights of all persons claiming
under this Agreement shall be governed by the laws of the State of Delaware,
without giving effect to conflicts of laws principles thereof.
     11. Miscellaneous. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties.
          IN WITNESS WHEREOF, the parties hereto have signed this Agreement as
of the date first above written.

                        CCE SPINCO, INC.
 
           
Grantee:
      By:    
 
           
 
          Name:
 
          Title:

6